 Case 4:18-cv-05192-TOR     ECF No. 1   filed 12/14/18   PageID.1 Page 1 of 15



 1   Nicholas D. Kovarik, WSBA #35462
     Email: nick@pyklawyers.com
 2
     PISKEL YAHNE KOVARIK, PLLC
 3   522 W. Riverside Ave., Suite 700
     Spokane, Washington 99201
 4   509-321-5930 – Telephone
     509-321-5935 – Facsimile
 5
     Attorney for Plaintiffs Audrey Ludlum, et al.
 6

 7                           U.S. DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
8
     AUDREY LUDLUM, Individually                  Case No.:
 9   and For Others Similarly Situated.           ________________
                                                   4:18-cv-05192

10                Plaintiffs,
            v.                                    CLASS AND
                                                  COLLECTIVE ACTION
11                                                COMPLAINT
     C&I ENGINEERING, LLC.
12                                                JURY TRIAL
                    Defendant.                    DEMANDED
13

14
           Plaintiff Audrey Ludlum (Ludlum) is informed and believes, and on
15

16   that basis alleges, as follows:

17                                      SUMMARY

18         1.    C&I Engineering, LLC (C&I) failed to pay Ludlum, and other
19
     workers like her, overtime as required by the Fair Labor Standards Act
20
     (FLSA) and the Revised Code of Washington, Chapter 49.46 et seq.
21
     (RCW), Washington’s Minimum Wage Act (WMWA), and any relevant
22

23   regulations and/or rules adopted by the Washington Director of Labor and

24   Industries (collectively, “Washington Wage Laws”).

25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 1
26

27
 Case 4:18-cv-05192-TOR    ECF No. 1   filed 12/14/18   PageID.2 Page 2 of 15



 1         2.    Instead, C&I pays Ludlum, and other workers like her, the
 2
     same hourly rate for all hours worked, including those in excess of 40 in a
 3
     workweek.
 4
           3.    C&I further failed to pay Ludlum, and other workers like her,
 5

 6
     for all rest breaks, meal breaks in violation of Washington Wage Laws.

 7         4.    Ludlum brings this collective and class action to recover

8    unpaid overtime and other damages.
 9
                             JURISDICTION AND VENUE
10
           5.    This Court has original subject matter jurisdiction pursuant to
11
     28 U.S.C. § 1331 and 29 U.S.C. § 216(b).
12

13
           6.    The Court has federal jurisdiction over this action pursuant to

14   the jurisdictional provisions of the Class Action Fairness Act, 28 U.S.C. §

15   1332(d). The Court also has supplemental jurisdiction over any state law
16
     sub-class pursuant to 28 U.S.C. § 1367.
17
           7.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 a
18
     significant portion of the facts giving rise to this lawsuit occurred in this
19

20
     District.

21         8.    Ludlum performed work for C&I in Richland, Washington, in

22   this District and Division.
23

24

25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 2
26

27
 Case 4:18-cv-05192-TOR      ECF No. 1   filed 12/14/18   PageID.3 Page 3 of 15



 1                                   THE PARTIES
 2
           9.    Ludlum was an hourly employee of C&I. Her written consent is
 3
     attached as Exhibit A.
 4
           10.   Ludlum seeks conditional and final certification of this FLSA
 5

 6
     collective action under 29 U.S.C. § 216(b).

 7         11.   The class of similarly situated employees sought to be certified

8    as a collective action under the FLSA is defined as:
 9
           All hourly employees of C&I Engineering, LLC who
10         were, at any point in the past 3 years, paid “straight
           time for overtime.” (the “FLSA Class”).
11
           12.   Ludlum also seeks certification of a class under Fed. R. Civ. P.
12

13
     23 to remedy C&I’s violations of the Washington Wage Laws.

14         13.   The class of similarly situated employees sought to be certified

15   as a class action for the purposes of pursuing their Washington Wage Laws
16
     claims is defined as:
17
           All hourly employees of C&I who worked in
18         Washington who were, at any point in the past 3 years,
           paid “straight time for overtime” (the “Washington
19         Class”).
20
           14.   Collectively, the FLSA Class Members and Washington Class
21
     Members are referred to as “Class Members.”
22
           15.   C&I is an engineering firm with headquarters in Louisville,
23

24   Kentucky. C&I may be served with process by serving its registered agent:

25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 3
26

27
 Case 4:18-cv-05192-TOR   ECF No. 1   filed 12/14/18   PageID.4 Page 4 of 15



 1   C&I Engineering, LLC, 369 Falconridge Street, Richland, Washington,
 2
     99352.
 3
                           Coverage Under the FLSA
 4
          16.   At all times hereinafter mentioned, C&I was and is an
 5

 6
     employer within the meaning of the Section 3(d) of the FLSA, 29 U.S.C. §

 7   203(d).

8         17.   At all times hereinafter mentioned, C&I was and is an
 9
     enterprise within the meaning of Section 3(r) of the FLSA, 29 U.S.C. §
10
     203(r).
11
          18.   At all relevant times, C&I was an enterprise engaged in
12

13
     commerce or in the production of goods for commerce within the meaning

14   of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), because C&I is an

15   engineering   firm   providing   design,    consulting,    construction   and
16
     management services throughout this country.
17
          19.   At all relevant times, C&I had an annual gross volume of sales
18
     made in excess of $5,000,000.00.
19

20
          20.   At all times hereinafter mentioned, Ludlum and the Class

21   Members were engaged in commerce or in the production of goods for

22   commerce per 29 U.S.C. §§ 206-207.
23

24

25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 4
26

27
 Case 4:18-cv-05192-TOR      ECF No. 1   filed 12/14/18   PageID.5 Page 5 of 15



 1                                       THE FACTS
 2
              21.   C&I is a multi-million-dollar engineering firm that provides
 3
     design, consulting, construction, and management services to clients
 4
     across the United States.
 5

 6
              22.   In order to provide these services, it employs individuals like

 7   Ludlum.

8             23.   Ludlum was an hourly employee of C&I.
 9
              24.   Ludlum was hired around January of 2017.
10
              25.   Ludlum was a Civil Engineer for C&I.
11
              26.   C&I paid Ludlum by the hour.
12

13
              27.   C&I paid Ludlum $83.00 per hour.

14            28.   Ludlum reported the hours she worked to C&I on a regular

15   basis.
16
              29.   If Ludlum worked fewer than 40 hours in a week, she was only
17
     paid only for the hours she worked.
18
              30.   But Ludlum regularly worked more than 40 hours in a week.
19

20
              31.   For example, during the two-week pay period ending on April

21   8, 2016, Ludlum was credited for working 144 hours.

22            32.   During both of those two weeks, Ludlum worked more than 40
23
     hours.
24

25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 5
26

27
 Case 4:18-cv-05192-TOR     ECF No. 1   filed 12/14/18   PageID.6 Page 6 of 15



 1         33.   Ludlum was paid $83.00 for all 144 hours she worked.
 2
           34.   The hours Ludlum worked are reflected in C&I’s records.
 3
           35.   C&I paid Ludlum at the same hourly rate for all hours worked,
 4
     including those in excess of 40 in a workweek.
 5

 6
           36.   Rather than receiving time and half as required by the FLSA,

 7   Ludlum only received “straight time” pay for overtime hours worked.

8          37.   This “straight time for overtime” payment scheme violates the
 9
     FLSA.
10
           38.   Ludlum was not paid for periods of inactivity during meal
11
     breaks and rest breaks.
12

13
           39.   C&I has not paid Ludlum the overtime she is owed,

14   constituting waiting time.

15         40.   C&I was aware of the overtime requirements of the FLSA.
16
           41.   C&I nonetheless failed to pay certain hourly employees, such
17
     as Ludlum, overtime.
18
           42.   C&I’s failure to pay overtime to these hourly workers was, and
19

20
     is, a willful violation of the FLSA.

21                                 FLSA VIOLATIONS
           43.   By failing to pay Ludlum and the FLSA Class Members
22

23   overtime at one-and-one-half times their regular rates, C&I violated the

24   FLSA’s overtime provisions.
25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 6
26

27
 Case 4:18-cv-05192-TOR     ECF No. 1   filed 12/14/18   PageID.7 Page 7 of 15



 1         44.   C&I owes Ludlum and the FLSA Class Members the difference
 2
     between the rate actually paid and the proper overtime rate.
 3
           45.   Any differences in job duties do not detract from the fact that
 4
     these hourly workers are entitled to overtime pay.
 5

 6
           46.   Because C&I knew, or showed reckless disregard for whether,

 7   its pay practices violated the FLSA, C&I owes these wages for at least the

8    past three years.
 9
           47.   C&I is liable to Ludlum and the FLSA Class Members an
10
     amount equal to all unpaid overtime wages as liquidated damages.
11
           48.   Ludlum and the FLSA Class Members are entitled to recover
12

13
     all reasonable attorneys’ fees and costs incurred in this action.

14         49.   The workers impacted by C&I’s “straight time for overtime”

15   scheme should be notified of this action and given the chance to join
16
     pursuant to 29 U.S.C. § 216(b).
17
                         WASHINGTON WAGE LAW VIOLATIONS
18
           50.   Ludlum realleges and reincorporates all allegations above as if
19

20
     incorporated herein.

21         51.   The foregoing conduct, as alleged, violate the Washington

22   Wage Laws.
23

24

25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 7
26

27
 Case 4:18-cv-05192-TOR      ECF No. 1   filed 12/14/18   PageID.8 Page 8 of 15



 1         52.      At all relevant times, C&I has been, and continue to be, an
 2
     “employer” within the meaning of the Washington Wage Laws. At all
 3
     relevant times, C&I employed “employee[s],” including Ludlum and the
 4
     Washington Class, within the meaning of the Washington Wage Laws.
 5

 6
           53.      RCW §49.52.070 provides that employers who violate

 7   Washington’s minimum wage laws under the circumstances present in

8    this case are liable for double the amount of wages improperly withheld.
 9
           54.      Pursuant to RCW §49.52.080, there exists a presumption of
10
     willfulness.
11
           55.      The Washington Wage Laws require an employer, such as C&I
12

13
     to pay overtime compensation to all non-exempt employees. Ludlum and

14   the Washington Class are not exempt from overtime pay requirements

15   under the Washington Wage Laws.
16
           56.      More specifically, the Washington Class members’ claims are
17
     subject to the three-year statute of limitations applicable to the WMWA
18
     and implied contracts, as provided under RCW § 4.16.080(3). See e.g.,
19

20
     Seattle Prof'l Eng'g Employees Ass'n v. Boeing Co., 139 Wash. 2d 824,

21   838, 991 P.2d 1126, 1134, opinion corrected on denial of reconsideration, 1

22   P.3d 578 (Wash. 2000); Mitchell v. PEMCO Mut. Ins. Co., 134 Wash. App.
23
     723, 737, 142 P.3d 623 (2006).
24

25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 8
26

27
 Case 4:18-cv-05192-TOR    ECF No. 1   filed 12/14/18   PageID.9 Page 9 of 15



 1         57.   At all relevant times, C&I had a policy and practice of failing
 2
     and refusing to pay overtime pay to Ludlum for her hours worked in
 3
     excess of forty hours per workweek.
 4
           58.   C&I violated Washington Wage Laws including, but not
 5

 6
     necessarily limited to, RCW, WMWA, by failing to pay the Washington

 7   Class on a salary basis.

8          59.   At all relevant times, C&I did not pay the Washington Class on
 9
     a salary basis, so the Washington Class was not exempt under Wash.
10
     Admin. Code §296-128-510 (executive), Wash. Admin. Code §296-128-
11
     520 (administrative), Wash. Admin. Code §296-128-530 (professional),
12

13
     and Wash. Admin. Code §296-128-532 (salary basis and deductions).

14         60.   With regards to the Class Members, C&I did not comply with

15   Washington Admin. Code §296-126-092(4) which provides: “Employees
16
     shall be allowed a rest period of not less than ten minutes, on the
17
     employer’s time, for each four hours of working time.”
18
           61.   At all relevant times, C&I willfully failed and refused, and
19

20
     continues to willfully fail and refuse, to pay Ludlum and Class Members

21   the amounts owed. Specifically, C&I claws back all hourly advances not

22   paid for rest/meal break time. This conduct violates Washington Wage
23
     Laws as alleged in this cause of action.
24

25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 9
26

27
Case 4:18-cv-05192-TOR    ECF No. 1   filed 12/14/18   PageID.10 Page 10 of 15



 1         62.   C&I has denied Ludlum and the Washington Class wages and
 2
     benefits of employment, including contractual vacation pay, as alleged
 3
     herein. C&I’s deduction of Ludlum and the Washington Class members
 4
     vacation pay for wages results in depriving Ludlum and Washington Class
 5

 6
     members of their vacation pay, in violation of RCW §49.52.050. C&I is,

 7   therefore, liable to Ludlum and the Washington Class for all such vacation

8    pay and other improperly deducted or rebated wages or earnings, and
 9
     double damages, under RCW §49.52.070.
10
           63.   Ludlum and the Washington Class seek recovery of attorneys’
11
     fees, costs, and expenses of this action to be paid by C&I.
12

13
           64.   Ludlum and the Washington Class seek damages in the

14   amount of the respective unpaid wages earned and due at the regular

15   hourly wage rate, and at a rate not less than one and one-half times the
16
     regular rate of pay for work performed in excess of forty hours in a
17
     workweek; actual damages; penalty damages; and such other legal and
18
     equitable relief as the Court deems just and proper.
19

20
                   CLASS AND COLLECTIVE ACTION ALLEGATIONS

21         65.   C&I’s illegal “straight time for overtime” policy extends beyond

22   Ludlum.
23

24

25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 10
26

27
Case 4:18-cv-05192-TOR    ECF No. 1   filed 12/14/18   PageID.11 Page 11 of 15



 1         66.   It is the “straight time for overtime” payment plan that violates
 2
     the FLSA in this collective and class action.
 3
           67.   C&I pays hundreds of hourly employees according to the same
 4
     unlawful scheme.
 5

 6
           68.   Any differences in job duties do not detract from the fact that

 7   these hourly workers were entitled to overtime pay.

8          69.   Ludlum and the Class Members impacted by C&I’s “straight
 9
     time for overtime” scheme should be notified of this action and given the
10
     chance to join pursuant to 29 U.S.C. § 216(b).
11
           70.   C&I has accurate records of the wages paid to its hourly
12

13
     workers.

14         71.   The Class Members are geographically disbursed, residing,

15   and working in states across the country.
16
           72.   Ludlum’s experiences are typical of the experiences of all Class
17
     Members.
18
           73.   Ludlum has no interests contrary to, or in conflict with, the
19

20
     members of the Class Members. Like each member of the proposed

21   classes, Ludlum has an interest in obtaining the unpaid overtime wages

22   owed under state and/or federal law.
23

24

25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 11
26

27
Case 4:18-cv-05192-TOR     ECF No. 1   filed 12/14/18   PageID.12 Page 12 of 15



 1         74.   A class and collective action, such as the instant one, is
 2
     superior to other available means for fair and efficient adjudication of the
 3
     lawsuit.
 4
           75.   Absent this action, many members of the FLSA Class and
 5

 6
     Washington Class likely will not obtain redress of their injuries and C&I

 7   will retain the proceeds of their violations of the FLSA and Washington

8    Wage Laws.
 9
           76.   Furthermore,     individual      litigation     would   be    unduly
10
     burdensome to the judicial system. Concentrating the litigation in one
11
     forum will promote judicial economy and parity among the claims of
12

13
     individual members of the classes and provide for judicial consistency.

14         77.   The questions of law and facts common to each of the FLSA

15   and Washington Class Members predominate over any questions affecting
16
     solely the individual members. Among the common questions of law and
17
     fact are:
18
                      a.     Whether C&I employed the FLSA and Washington
19

20
                 Class Members within the meaning of the FLSA and

21               Washington Wage Laws;

22                    b.     Whether      the    FLSA      and    Washington      Class
23
                 Members were exempt from overtime;
24

25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 12
26

27
Case 4:18-cv-05192-TOR       ECF No. 1    filed 12/14/18   PageID.13 Page 13 of 15



 1                      c.     Whether C&I’s decision not to pay overtime to the
 2
                  FLSA and Washington Class Members was made in good faith;
 3
                  and
 4
                        d.     Whether       C&I’s    violation   of   the   FLSA    and
 5

 6
                  Washington Wage Laws was willful.

 7         78.    Ludlum’s claims are typical of the FLSA and Washington Class

8    Members since both have sustained damages arising out of C&I’s illegal
 9
     and uniform employment pay policy.
10
           79.    Ludlum knows of no difficulty that will be encountered in the
11
     management of this litigation that would preclude its ability to go forward
12

13
     as a class or collective action.

14         80.    Although the issue of damages may be somewhat individual in

15   character, there is no detraction from the common nucleus of liability
16
     facts. Therefore, this issue does not preclude class or collective action
17
     treatment.
18
           81.    Concentrating the litigation in one forum will promote judicial
19

20
     economy and parity among the claims of individual members of the

21   classes and provide for judicial consistency.

22                                       JURY DEMAND
23
           82.    Pursuant to F.R.C.P. 38, Ludlum demands a trial by jury.
24

25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 13
26

27
Case 4:18-cv-05192-TOR   ECF No. 1     filed 12/14/18   PageID.14 Page 14 of 15



 1                                       PRAYER
 2
          83.   WHEREFORE, Ludlum prays for relief as follows:
 3
                a.    An order designating this lawsuit as a collective action
 4
          and authorizing notice pursuant to 29 U.S.C. § 216(b) to the
 5

 6
          proposed Class Members to permit them to join this action by filing

 7        a written notice of consent;

8               b.    For an Order designating the state law classes as class
 9
          actions pursuant to Fed. R. Civ. P. 23 under Washington Wage
10
          Laws;
11
                c.    Judgment against C&I awarding Ludlum and the Class
12

13
          Members all unpaid overtime compensation, liquidated damages,

14        attorneys’ fees and costs.

15              d.    An award of pre- and post-judgment interest on all
16
          amounts awarded at the highest rate allowable by law; and
17
                e.    All such other and further relief to which Ludlum and
18
          the Class Members may show themselves to be justly entitled.
19

20
                                           Respectfully submitted,
21
                                           By: /s/ Nicholas D. Kovarik
22                                              Nicholas D. Kovarik
                                                WA Bar No. 35462
23
                                                nick@pyklawyers.com
24                                              PISKEL YAHNE KOVARIK, PLLC

25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 14
26

27
Case 4:18-cv-05192-TOR   ECF No. 1   filed 12/14/18   PageID.15 Page 15 of 15



 1                                              522 W. Riverside Ave., Suite 700
                                                Spokane, Washington 99201
 2
                                                509-321-5930 – Telephone
 3                                              509-321-5935 – Facsimile

 4                                              Michael A. Josephson
                                                Texas Bar No. 24014780
 5                                              mjosephson@mybackwages.com
 6
                                                Andrew Dunlap
                                                Texas Bar No. 24078444
 7                                              adunlap@mybackwages.com
                                                Richard M. Schreiber
8                                               Texas Bar No. 24056278
                                                JOSEPHSON DUNLAP, LLP
 9
                                                11 Greenway Plaza, Suite 3050
10                                              Houston, Texas 77046
                                                713-352-1100 – Telephone
11                                              713-352-3300 – Facsimile
                                                Pro Hac Vice Forthcoming
12

13
                                                AND

14                                              Richard J. (Rex) Burch
                                                Texas Bar No. 24001807
15                                              rburch@brucknerburch.com
                                                BRUCKNER BURCH, PLLC
16
                                                8 Greenway Plaza, Suite 1500
17                                              Houston, Texas 77046
                                                713-877-8788 – Telephone
18                                              713-877-8065 – Facsimile
                                                Pro Hac Vice Forthcoming
19

20
                                                ATTORNEYS FOR PLAINTIFFS

21

22

23

24

25   CLASS AND COLLECTIVE ACTION
     COMPLAINT - 15
26

27
